--------------------------------------------------------------------------------

Exhibit 10.3



EMPLOYEE MATTERS AGREEMENT


This EMPLOYEE MATTERS AGREEMENT, dated as of February 25, 2019 (this
“Agreement”), is entered into by and among General Electric Company, a New York
corporation (the “Company”), Transportation Systems Holdings Inc., a Delaware
corporation and a wholly owned subsidiary of the Company (“SpinCo”),
Westinghouse Air Brake Technologies Corporation, a Delaware corporation
(“Parent”), and Wabtec US Rail, Inc., a Delaware corporation and an indirect
subsidiary of Parent (“Direct Sale Purchaser”). “Party” or “Parties” means the
Company, SpinCo, Parent or Direct Sale Purchaser, as applicable, individually or
collectively, as the case may be. Capitalized terms used and not defined herein
shall have the meanings set forth in, as applicable, the Separation,
Distribution and Sale Agreement by and among the Company, SpinCo, Parent and
Direct Sale Purchaser, dated May 20, 2018 and as amended on January 25, 2019
(the “Separation Agreement”), or the Agreement and Plan of Merger by and among
the Company, SpinCo, Parent and Wabtec US Rail Holdings, Inc., a Delaware
corporation and wholly owned subsidiary of Parent, dated May 20, 2018 and as
amended on January 25, 2019 (the “Merger Agreement”).


WHEREAS, as contemplated by the Separation Agreement, the Parties desire to
enter into this Agreement to provide for the allocation of Assets, Liabilities,
and responsibilities with respect to certain matters relating to employees
(including employee compensation and benefit plans and programs) among them; and


WHEREAS, in connection with the Separation Agreement and the Merger Agreement,
the Company, SpinCo, Parent and Direct Sale Purchaser desire to enter this
Agreement with respect to certain employee matters following the Distribution
Effective Time and Merger Effective Time.


NOW, THEREFORE, the Parties, intending to be legally bound, agree as follows:


ARTICLE I
DEFINITIONS


Section 1.1          General.  For purposes of this Agreement, the following
terms shall have the meanings ascribed to them in this ARTICLE I.


“Automatically Transferring Tiger Employee” means any employee of the Company or
any of its Subsidiaries whose employment automatically transfers to a Tiger
Group Member by operation of the Regulations as a consequence of the
arrangements contained in this Agreement and the Separation Agreement.


“Collective Bargaining Agreement” means each U.S. CBA and each Non-U.S. CBA.


“Company Corporate Rotational Program” means the Company’s corporate rotation
program.


“Company Personal Data” means any information relating to an identified or
identifiable natural person that (i) is obtained by Parent or any of its
Affiliates from the Company or any of its Affiliates or Representatives, (ii) is
processed by Parent or any of its Affiliates on behalf of the Company or any of
its Affiliates, (iii) pertains to the personnel of the Company or any of its
Affiliates, or (iv) is created by Parent or any of its Affiliates based on
information of the types referred to in any of clauses (i), (ii) or (iii) above.

--------------------------------------------------------------------------------

“Company Plan” means each Employee Plan which is not a Transferring Arrangement.


“Continuation Period” means for each Continuing Employee, the period of twelve
(12) months following the Merger Effective Time or the Closing Date, as
applicable.


“Continuing Employee” means each (i) Tiger Employee who continues employment
with a SpinCo Group Member or Direct Sale Transferred Subsidiary as of the
applicable Employment Commencement Date, (ii) Automatically Transferring Tiger
Employee, (iii) Offer Employee (other than an Inactive Offer Employee) who is
offered employment with Direct Sale Purchaser or one of its Subsidiaries in
accordance with Section 2.1(a)(iii), accepts such offer of employment and
commences employment with Direct Sale Purchaser or one of its Subsidiaries as of
the Closing Date, and (iv) Inactive Offer Employee who is offered employment
with Direct Sale Purchaser or one of its Subsidiaries and commences such
employment in accordance with Section 2.1(a)(iv).


“Employee Agreements” means the Retention Agreements and all other individual
employment, retention, termination, severance and other similar agreements, in
each case (i) (x) materially consistent with the forms of agreement set forth on
Annex A to this Agreement or (y) which are governed by non-U.S. law and
immaterial to the Tiger Group as a whole and do not provide for the payment of
severance, retention or change in control compensation or benefits, and (ii)
entered into (x) between a Tiger Group Member and any current employee of such
Tiger Group Member, Offer Employee, or Former Tiger Employee or (y) between the
Company or its Affiliates and any Continuing Employee or Former Tiger Employee.


“Employee Plans” means all (i) employee benefit plans (within the meaning of
Section 3(3) of ERISA), whether or not subject to ERISA, (ii) retirement,
welfare benefit, bonus, stock option, stock purchase, restricted stock,
incentive, supplemental retirement, deferred compensation, retiree health, life
insurance, severance, Code Section 125 flexible benefit, or vacation plans,
programs or agreements, and (iii) individual employment, retention, termination,
or severance agreements, in each case pursuant to which the Company or any of
its Affiliates currently has any obligation with respect to any Tiger Employee,
Offer Employee or Former Tiger Employee, other than governmental plans or
arrangements (including severance, termination indemnities or other similar
governmental benefits maintained for employees outside of the United States).


“Employment Commencement Date” means (i) for any Continuing Employee who is
employed by a SpinCo Group Member or Direct Sale Transferred Subsidiary, the
Distribution Date, (ii) for any Automatically Transferring Tiger Employee, the
later of the Distribution Date and the date on which such employee’s employment
transfers to a Tiger Group Member automatically by operation of the Regulations,
(iii) for any Continuing Employee who is an Inactive Offer Employee, the date on
which such Continuing Employee commences active employment with Direct Sale
Purchaser or one of its Subsidiaries, and (iv) for any Continuing Employee not
described in clause (i), (ii) or (iii), the Closing Date.

--------------------------------------------------------------------------------



“Employment Liabilities” means (i) Liabilities, whether arising prior to, at or
after the Distribution Effective Time, relating to any Continuing Employee, and
(ii) Liabilities, in each case arising prior to the Distribution Effective Time,
relating to any Former Tiger Employee or any Tiger Employee or Offer Employee
who, in either case, does not become a Continuing Employee, in each of the cases
of items (i) and (ii), other than the Excluded Employment Liabilities.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.


“Excluded Employment Liabilities” means any Liabilities (i) relating to or
arising from the U.S. CBAs (including, but not limited to, any pending
grievances, arbitrations, settlements, side letters, memoranda of agreement or
other obligations under the U.S. CBAs), (ii) relating to or arising from any
Employee Plans that are not expressly allocated to a Tiger Group Member pursuant
to the terms of this Agreement, or (iii) expressly allocated to the Company or
its Affiliates pursuant to the terms of this Agreement; provided that, any such
Liabilities under clause (ii) above that are obligations of a Tiger Group Member
that exists as of the date of execution of the Merger Agreement will remain the
obligations of such Tiger Group Member, other than those obligations (A)
expressly allocated to the Company or its Affiliates pursuant to the terms of
this Agreement or (B) that are contractual obligations of the Company or its
Affiliates that are not Tiger Group Members but which, as a result of Applicable
Law, have become obligations of a Tiger Group Member.  For the avoidance of
doubt, nothing in this Agreement will require a Tiger Group Member to assume
sponsorship or maintenance of any Company Plan, other than the Employee
Agreements.


“Former Tiger Employee” means an individual who is not employed by the Company
or its Affiliates (including the SpinCo Group or any Direct Sale Transferred
Subsidiary) immediately prior to the Distribution Effective Time but was
immediately prior to the termination of such individual’s employment either (i)
employed by a SpinCo Group Member or any Direct Sale Transferred Subsidiary or
(ii) employed by the Company or its Affiliates (excluding the SpinCo Group and
any Direct Sale Transferred Subsidiaries) and providing at least 80% of such
individual’s business services in support of the Tiger Business.


“Inactive Offer Employee” means each Offer Employee primarily employed in the
United States who (i) is employed by the Company or its Affiliates (excluding
the SpinCo Group and the Direct Sale Transferred Subsidiaries), (ii) immediately
prior to the Distribution Date, is on leave of absence (excluding vacation,
holiday, jury duty or similar absence), and (iii) has a right of reinstatement
pursuant to a policy of the Company or its Affiliates or Applicable Law.


“Non-U.S. CBA” means each collective bargaining agreement, works agreement or
other agreement that was, prior to the Distribution Effective Time, entered into
between the Company, or an Affiliate of the Company, and any labor union, works
council or other labor organization representing any Non-U.S. Continuing
Employee.


“Non-U.S. Company Plan” means a Company Plan which is not a U.S. Company Plan.

--------------------------------------------------------------------------------

“Non-U.S. Continuing Employees” means Continuing Employees who are not U.S.
Continuing Employees.


“Non-U.S. Transferring Arrangements” means the Transferring Arrangements that
are not U.S. Transferring Arrangements.


“Offer Employee” means each employee who is employed by the Company or its
Affiliates (other than a SpinCo Group Member or a Direct Sale Transferred
Subsidiary) and is providing at least 80% of such employee’s business services
in support of the Tiger Business, provided such employee is not an Automatically
Transferring Tiger Employee.


“Parent Benefit Plan” has the meaning set forth in the Merger Agreement.


“Regulations” means (i) the Acquired Rights Directives 2001/23/EC and all
national legislation enacted to give effect to the Acquired Rights Directives
2001/23/EC in each member state of the European Economic Area in which one or
more Tiger Employees are based or carry out their work from time to time, and
(ii) all other national legislation or common law in any applicable country
which effects the automatic transfer of employees on the sale or transfer or
continuation of a business.


“Restricted Employees” means the categories of employees identified in Section
11.5 and Section 11.6.


“Retention Agreements” means the written agreements regarding retention award
payments between the Company or one of its Affiliates and certain employees, a
form of which has been provided to Parent prior to the execution of the Merger
Agreement.


“SpinCo Group Member” means SpinCo and each other member of the SpinCo Group.


“Tiger Benefit Plan” has the meaning set forth in the Merger Agreement.


“Tiger Employee” means any (i) employee who immediately prior to the
Distribution Effective Time is employed by a SpinCo Group Member or a Direct
Sale Transferred Subsidiary or (ii) Automatically Transferring Tiger Employee.


“Tiger Group Member” means each member of the Tiger Group.


“Transferring Arrangements” means each of the Employee Plans set forth on Annex
B to this Agreement.


“U.S. CBA” means each agreement governed by Section 301 of the Labor Management
Relations Act, 29 U.S.C. § 185, between the Company, or an Affiliate of the
Company, and any labor organization representing any employees working for the
Tiger Business and employed in the United States.


“U.S. Company Plans” means any Company Plans primarily covering (i) current
employees of the Company or any of its Affiliates who are employed in the United
States or (ii) former employees of the Company or any of its Affiliates who
immediately prior to the termination of their employment were employed in the
United States.

--------------------------------------------------------------------------------



“U.S. Continuing Employees” means all Continuing Employees employed in the
United States.


“U.S. Transferring Arrangements” means each Transferring Arrangement primarily
covering Tiger Employees or Offer Employees who are primarily employed in the
United States or Former Tiger Employees who were primarily employed in the
United States.


ARTICLE II
EMPLOYMENT OF TIGER EMPLOYEES AND OFFER EMPLOYEES


Section 2.1          Continuation of Employment and Offers of Employment.


(a)          As of the applicable Employment Commencement Date,


(i)          (A) SpinCo shall, or shall cause a SpinCo Group Member to, continue
to employ each Tiger Employee who immediately prior to such Employment
Commencement Date was employed by a SpinCo Group Member, and (B) Direct Sale
Purchaser shall cause a Direct Sale Transferred Subsidiary to continue to employ
each Tiger Employee who immediately prior to such Employment Commencement Date
was employed by such Direct Sale Transferred Subsidiary;


(ii)          SpinCo and Direct Sale Purchaser shall, or shall cause their
respective Subsidiaries to, accept the automatic transfer and continue the
employment of the Automatically Transferring Tiger Employees as successor
employers;


(iii)          Direct Sale Purchaser shall, or shall cause one of its
Subsidiaries to, offer employment to each Offer Employee who is not an Inactive
Offer Employee;


(iv)          Direct Sale Purchaser shall, or shall cause one of its
Subsidiaries to, offer employment to each Inactive Offer Employee, provided
that, not later than the later of (i) twelve (12) months after the Distribution
Date or (ii) such longer period as required by Applicable Law, such Inactive
Offer Employee presents himself or herself to Direct Sale Purchaser or its
applicable Subsidiary as able to commence active employment with Direct Sale
Purchaser or such Subsidiary and actually commences such employment by such
date.


Each offer of employment made pursuant to this Section 2.1 will be consistent
with the terms and conditions set out in this Agreement.

--------------------------------------------------------------------------------

(b)          Census.  Prior to the execution of the Merger Agreement, the
Company provided to Parent a true and complete census (the “Employee Census”),
as of the date provided, of all (i) employees of a SpinCo Group Member, (ii)
employees of a Direct Sale Transferred Subsidiary, (iii) Automatically
Transferring Tiger Employees, and (iv) Offer Employees, with each individual
identified by name (where permitted by Applicable Law), employee identification
number, employing entity, location, title and active or inactive status.  The
Company shall provide to Parent between ten (10) Business Days and fifteen (15)
Business Days prior to the Distribution Date an updated version of the Employee
Census, which shall be true and complete as of the date provided, and which
shall (A) reflect employment terminations and new hires and transfers and (B)
identify whether each individual is employed by a Tiger Group Member, is an
Automatically Transferring Tiger Employee, or is an Offer Employee (separately
identifying whether any such individual is in the Company Corporate Rotational
Program). Prior to the Distribution Date the Company may only add individuals to
the Employee Census (x) who are hired or transferred in the ordinary course of
business consistent with past practice either (I) to replace individuals who
were removed from the Employee Census due to employment terminations or (II) as
manufacturing or production employees or (y) with the prior written consent of
Parent (which consent shall not be unreasonably withheld, conditioned or
delayed).


Section 2.2          No Guarantee of Employment.  Notwithstanding any other
provision of this Agreement, the Separation Agreement, the Merger Agreement or
any Collective Bargaining Agreement, and subject to Applicable Law, no Tiger
Group Member shall be obligated to continue to employ any Continuing Employee
for any specific period of time following his or her Employment Commencement
Date.


Section 2.3          Terms and Conditions of Employment.


(a)          Generally.  During the applicable Continuation Period, while
employed by SpinCo, Parent, Direct Sale Purchaser, any Direct Sale Transferred
Subsidiary or any of their respective Affiliates, each Continuing Employee shall
be entitled to receive from Parent, SpinCo, Direct Sale Purchaser, any Direct
Sale Transferred Subsidiary or one of their respective Affiliates:


(i)          at least the same salary or wages, same cash incentive compensation
opportunities and same cash bonus opportunities as were provided to such
Continuing Employee immediately prior to the Distribution Effective Time;


(ii)          employee benefits having a comparable aggregate employer-provided
value (including the value of tax qualified and non-tax qualified defined
benefit plans and retiree health benefits) to those provided to such Continuing
Employee by the Company and its Affiliates immediately prior to the Distribution
Effective Time; provided, that for purposes of this covenant, stock options and
other equity awards shall be disregarded, except as otherwise required by
Applicable Law; and


(iii)          to the extent required by Applicable Law or a Transferring
Arrangement, other material terms and conditions of employment as were provided
to such Continuing Employee immediately prior to the Distribution Effective
Time, subject to the terms and conditions of this ARTICLE II.

--------------------------------------------------------------------------------

(b)          Bonuses. As of the Distribution Effective Time, SpinCo, Direct Sale
Purchaser and each Direct Sale Transferred Subsidiary shall, or shall cause one
of their respective Affiliates to, honor all obligations of the Company and its
Affiliates to each Continuing Employee pursuant to any cash incentive or bonus
program covering such Continuing Employee as of the Distribution Effective
Time.  SpinCo, Direct Sale Purchaser and each Direct Sale Transferred Subsidiary
shall, or shall cause one of their respective Affiliates to, pay Continuing
Employees cash incentives or bonuses for the entire applicable performance
measurement period which includes the Distribution Effective Time in accordance
with such programs.


(c)          Vacation and Paid Time Off.  SpinCo, Direct Sale Purchaser and each
Direct Sale Transferred Subsidiary shall, or shall cause one of their respective
Affiliates to, provide vacation benefits to Continuing Employees for so long as
they are employed with SpinCo, Direct Sale Purchaser, any Direct Sale
Transferred Subsidiary or one of their respective Affiliates that are at least
as favorable as those provided to Continuing Employees under the applicable
vacation program of the Company or its Affiliates immediately prior to the
Distribution Effective Time.  Effective as of the Distribution Effective Time,
SpinCo, Direct Sale Purchaser and each Direct Sale Transferred Subsidiary shall,
or shall cause one of their respective Affiliates to, honor all obligations of
the Company, SpinCo and their respective Affiliates for the accrued, unused
vacation and paid time off as of the Distribution Effective Time for Continuing
Employees.


(d)          Severance Benefits.  SpinCo, Direct Sale Purchaser and each Direct
Sale Transferred Subsidiary shall, or shall cause one of their respective
Affiliates to, provide severance benefits to any Continuing Employee who is laid
off or terminated by SpinCo, Direct Sale Purchaser, any Direct Sale Transferred
Subsidiary or any of their respective Affiliates during the applicable
Continuation Period in an amount that is equal to the greater of (i) the
severance benefits that the Continuing Employee would have been entitled to
pursuant to the terms of any Tiger Benefit Plan or severance and/or layoff plan
of the Company or its Affiliates, as applicable, as would have applied to such
Continuing Employee immediately prior to the Distribution Effective Time, or
(ii) the severance benefits provided under the severance arrangements of Parent,
SpinCo, Direct Sale Purchaser, any Direct Sale Transferred Subsidiary or one of
their respective Affiliates applicable to similarly-situated employees, in
either case to be calculated on the basis of the Continuing Employee’s
compensation and service at the time of the layoff or other termination. 
Severance benefits shall be administered under the terms of the applicable
severance plan of Parent, SpinCo, Direct Sale Purchaser, a Direct Sale
Transferred Subsidiary or any of their respective Affiliates.  In addition,
SpinCo shall consider such laid off or terminated Continuing Employee for a pro
rata bonus under the terms of the bonus plan of Parent, SpinCo or their
respective Affiliates in which the employee participates, including as
contemplated by Section 2.3(b).


(e)          Credit for Service.  SpinCo, Direct Sale Purchaser, and each Direct
Sale Transferred Subsidiary shall, or shall cause one of their respective
Affiliates to, credit Continuing Employees for service earned prior to the
Distribution Effective Time with the Company or any of its Affiliates based on
information provided by the Company to SpinCo, in addition to service earned
with Parent, SpinCo, Direct Sale Purchaser, a Direct Sale Transferred Subsidiary
and any of their respective Affiliates after the Distribution Effective Time,
(i) to the extent that service is relevant for purposes of eligibility, vesting
or the calculation of vacation, sick days, severance, layoff and similar
benefits under any retirement or other employee benefit plan, program or
arrangement of Parent, SpinCo, Direct Sale Purchaser, a Direct Sale Transferred
Subsidiary or any of their respective Affiliates for the benefit of the
Continuing Employees after the Distribution Effective Time, and (ii) for such
additional purposes as may be required by Applicable Law; provided, however,
that nothing herein shall result in a duplication of benefits with respect to
the Continuing Employees.

--------------------------------------------------------------------------------



(f)          Pre-existing Conditions; Coordination.  SpinCo, Direct Sale
Purchaser and each Direct Sale Transferred Subsidiary shall, and shall cause
their respective Affiliates to, waive limitations on benefits relating to any
pre-existing conditions of the Continuing Employees and their eligible spouses
and dependents.  SpinCo, Direct Sale Purchaser and each Direct Sale Transferred
Subsidiary shall, and shall cause their respective Affiliates to, recognize for
purposes of annual deductible and out-of-pocket limits under their health plans
applicable to Continuing Employees, deductible and out-of-pocket expenses paid
by Continuing Employees and their respective spouses and dependents under the
Company’s or any of its Affiliates’ health plans in the calendar year in which
the Distribution Effective Time occurs.


(g)          Non-U.S. Continuing Employees.  In the case of the Non-U.S.
Continuing Employees, SpinCo, Direct Sale Purchaser, each Direct Sale
Transferred Subsidiary, and their respective Affiliates shall comply with any
additional obligations or standards required by Applicable Laws and any
applicable Non-U.S. CBA governing the terms and conditions of their employment
or severance of employment in connection with the Distribution, the Direct Sale,
the Merger or otherwise.


(h)          Collective Bargaining Agreements.  The Parties understand and agree
that the obligations referenced in subsections (a), (c), (d) and (e) above shall
be superseded by the terms of any collective bargaining agreement entered into
on or after the Closing Date with respect to any Continuing Employees covered by
such collective bargaining agreement.


Section 2.4          Collective Bargaining Agreements.


(a)          U.S. CBAs.  For the Continuing Employees who are Offer Employees
covered by any U.S. CBA, Parent shall, or shall cause Direct Sale Purchaser to,
consistent with Applicable Law and to the extent Parent and/or Direct Sale
Purchaser is deemed to be a successor employer under the National Labor
Relations Act, recognize and, if requested to, bargain in good faith as a
successor employer with any labor organization that has been certified or
recognized as the exclusive collective bargaining representative of any
Continuing Employee who is an Offer Employee; provided, that nothing in this
Agreement, the Separation Agreement or the Merger Agreement requires Parent,
Direct Sale Purchaser or any of their Affiliates to assume any U.S. CBAs.

--------------------------------------------------------------------------------

(b)          Non-U.S. CBAs.  Subject to Parent’s compliance with its obligations
pursuant to Section 2.4(c), prior to the Distribution Effective Time, the
Company shall, or cause an Affiliate of the Company to:


(i)          ensure that a Tiger Group Member assumes or maintains each Non-U.S.
CBA that (A) covers any Non-U.S. Continuing Employees, (B) otherwise requires
assumption by Applicable Law, or (C) expressly states that such agreement
applies to successors;


(ii)          provide notice of the Distribution and Merger to each labor
organization representing any Non-U.S. Continuing Employee that is covered by a
Non-U.S. CBA in accordance with the Regulations and/or other Applicable Laws, if
applicable;


(iii)          ensure that a Tiger Group Member recognizes and bargains in good
faith with the applicable representative bodies of any Non-U.S. Continuing
Employees, in each case, in connection with the transactions contemplated by
this Agreement and the Separation Agreement, to the extent applicable;


(iv)          comply with any consultation obligations with labor unions, works
councils or other labor organizations representing employees of the Tiger
Business employed outside of the United States in accordance with the
Regulations and/or other Applicable Laws; and


(v)          take no actions in violation of the Regulations or other Applicable
Laws pertaining to the protection of employee rights in the event of the
transfer of undertakings.


(c)          Cooperation by Parent. Parent shall, and shall cause its Affiliates
to, cooperate in good faith with the Company and its Affiliates to enable the
Company to meet its obligations pursuant to Section 2.4(b), including, without
limitation, by promptly providing the Company with any such information as the
Company may reasonably request in order to meet its consultation obligations
pursuant to Section 2.4(b)(iv).


(d)          Collective Bargaining.  Prior to the Merger Effective Time, the
Company or an Affiliate of the Company will comply with any notice and/or
collective bargaining obligations under Applicable Laws or Regulations with
respect to the transactions contemplated by the Merger Agreement, the Separation
Agreement and this Agreement.  Subject to Applicable Law, the Company shall
provide advance notice to Parent of any material modifications to any Collective
Bargaining Agreement covering any employees of the Tiger Business; provided
that, prior to the Merger Effective Time, the Company shall retain the sole
authority to agree to or implement any modifications.


(e)          Indemnification for Certain Excluded Employment Liabilities. 
Notwithstanding any other provision of this Agreement, Parent will indemnify the
Company for any monetary losses suffered by the Company or any of its Affiliates
as a result of pending or future claims asserted by any Offer Employees (or
labor organizations representing Offer Employees on behalf of such Offer
Employees) under any U.S. CBAs (including, but not limited to, grievances,
arbitrations, settlements or other obligations under the U.S. CBAs), excluding
any claims asserted by Offer Employees (or labor organizations representing
Offer Employees) pertaining to modification, termination or denial of any
benefits provided under any Employee Plans that are not expressly allocated to a
Tiger Group Member, provided that nothing herein shall be construed to require
Parent or any Subsidiary or Affiliate of Parent to assume any contractual
obligation under such U.S. CBAs.

--------------------------------------------------------------------------------



Section 2.5          Liabilities.  As of the Distribution Effective Time, SpinCo
shall, or shall cause another Tiger Group Member or another Affiliate of SpinCo
to, assume or retain any and all Employment Liabilities, and such Employment
Liabilities shall be treated for all purposes as SpinCo Liabilities under the
Separation Agreement.  As of the Distribution Effective Time, the Company shall,
or shall cause an Affiliate of the Company (other than a Tiger Group Member) to,
assume or retain any and all Excluded Employment Liabilities, and such Excluded
Employment Liabilities shall be treated for all purposes as Excluded Liabilities
under the Separation Agreement, subject to Parent’s indemnification obligations
under Section 2.4(e) of this Agreement.


ARTICLE III
CONTINUING EMPLOYEES – ADDITIONAL EMPLOYMENT TERMS


Section 3.1          Individual Employee Agreements.  Within ten (10) Business
Days after the execution of the Merger Agreement, the Company shall provide to
Parent a true and complete list of all individuals who are a party to a
Retention Agreement, including the aggregate retention payment due to each
individual under the applicable Retention Agreement.  Each SpinCo Group Member
and Direct Sale Transferred Subsidiary shall retain exclusive responsibility at
and after the Distribution Effective Time for all Employee Agreements applicable
to such SpinCo Group Member or Direct Sale Transferred Subsidiary. As of the
applicable Employment Commencement Date, SpinCo and Direct Sale Purchaser shall,
or shall cause their respective Affiliates to, assume all obligations of the
Company and its Affiliates (other than SpinCo Group Members and Direct Sale
Transferred Subsidiaries) under all Employee Agreements for any Continuing
Employees or Former Tiger Employees to which the Company or any of its
Affiliates (other than SpinCo Group Members and any Direct Sale Transferred
Subsidiaries) has any obligation, contingent or otherwise; provided, however,
that the Company or such Affiliates shall be exclusively responsible for making
any payments that vest as of the Closing Date (the “Closing Payments”) under the
Retention Agreements, and Parent and its Affiliates shall be exclusively
responsible for making any payments that vest under the Retention Agreements
following the Closing Date for all Continuing Employees; provided further that,
to the extent that the aggregate amount of such payments required to be made by
Parent and its Affiliates exceeds $32,500,000, the Company or one of its
Affiliates shall promptly pay Parent an amount equal to such excess. All Tax
deductions with respect to the Closing Payments shall be for the account of the
Company and its Affiliates, and the SpinCo Group and Direct Sale Purchaser shall
not claim any such deductions.


Section 3.2          Corporate Program Rotational Employees.  Notwithstanding
any provision to the contrary contained herein, each employee of the Company or
any of its Affiliates who is in the Company Corporate Rotational Program and
engaged in the Tiger Business on the Distribution Date shall be deemed to be an
Offer Employee and may elect prior to the Distribution Effective Time either to
(i) accept an offer of employment pursuant to Section 2.1(a)(iii) with the
opportunity to become a Continuing Employee in accordance with this Agreement
and be allowed to continue the coursework to earn a certificate under the
Company Corporate Rotational Program, or (ii) complete his or her rotation with
the Tiger Business as an employee of the Company or any of its Affiliates and
thereafter be transferred to any of the businesses of the Company or any of its
Affiliates other than the Tiger Business.

--------------------------------------------------------------------------------



ARTICLE IV
U.S. COMPANY PLANS


Section 4.1          No Assumption or Transfer of U.S. Company Plans.  Except as
otherwise specifically provided herein, the SpinCo Group, Direct Sale Purchaser
and each Direct Sale Transferred Subsidiary shall not assume, and the Company or
its Affiliates shall retain, any obligations or Liabilities under or with
respect to, or receive any right or interest in any trusts relating to, any
assets of or any insurance, administration or other contracts pertaining to, any
of the U.S. Company Plans.


Section 4.2          Participation in U.S. Company Plans.  Except as otherwise
specifically provided herein, all U.S. Continuing Employees will cease,
effective as of the applicable Employment Commencement Date, any participation
in and any benefit accrual under each of the U.S. Company Plans, except as
required by Applicable Law.  The Company shall, and shall cause its Affiliates
to, take all necessary actions to effect such cessation of participation by U.S.
Continuing Employees under the U.S. Company Plans. Notwithstanding the foregoing
provisions of this Section 4.2, U.S. Continuing Employees may continue after
their respective Employment Commencement Date to participate in accordance with,
and subject to, their eligibility under the terms of the applicable U.S. Company
Plans as in effect from time to time as follows:


(a)          each U.S. Continuing Employee shall continue participation under
the U.S. Company Plans which provide health, disability, worker’s compensation,
life insurance or similar benefits with respect to claims incurred by such U.S.
Continuing Employee and his or her eligible spouse, dependents or qualified
beneficiaries, as applicable, on or prior to the applicable Employment
Commencement Date;


(b)          each U.S. Continuing Employee shall continue participation under
the U.S. Company Plans which are pension plans with respect to vested, accrued
benefits as of the applicable Employment Commencement Date;


(c)          each U.S. Continuing Employee shall continue participation under
the U.S. Company Plans with respect to outstanding stock options or other equity
awards;


(d)          each eligible U.S. Continuing Employee may elect to participate in
post-retirement coverage under the Company Life, Disability and Medical Plan as
in effect from time to time; and


(e)          each U.S. Continuing Employee shall continue participation in the
U.S. Company Plans to the extent required by Applicable Law or the terms of the
U.S. Company Plans.

--------------------------------------------------------------------------------

SpinCo, Direct Sale Purchaser and each Direct Sale Transferred Subsidiary shall,
or shall cause one of their respective Affiliates to, reimburse the Company
promptly for any payments under Section 4.2(a), as well as accrued and unpaid
insurance premiums and other amounts, in each case, with respect to the benefits
provided under Section 4.2(a), as of the Distribution Effective Time relating to
the U.S. Company Plans with respect to the Tiger Business, upon receipt of
periodic billing for such amounts.


Section 4.3          Flexible Spending Plan Treatment.  With respect to any U.S.
Continuing Employee who immediately prior to such U.S. Continuing Employee’s
Employment Commencement Date was a participant in a health or dependent care
flexible spending account plan maintained by the Company or any of its
Affiliates (collectively, the “Company FSA Plans”): (i) if SpinCo, Direct Sale
Purchaser or any of their respective Affiliates maintains a general purpose
health flexible spending account plan (a “GPHFSA Plan”), SpinCo, Direct Sale
Purchaser and the Company shall, or shall cause one of their respective
Affiliates to, effect an FSA Transfer (as defined below) of such U.S. Continuing
Employee’s account balance (if any) under the Company GPHFSA Plan to the GPHFSA
Plan of SpinCo, Direct Sale Purchaser or one of their respective Affiliates;
(ii) if SpinCo, Direct Sale Purchaser or any of their respective Affiliates
maintains a limited purpose health flexible spending account plan (a “LPHFSA
Plan”), SpinCo, Direct Sale Purchaser and the Company shall, or shall cause one
of their respective Affiliates to, effect an FSA Transfer of such U.S.
Continuing Employee’s account balance (if any) under the Company LPHFSA Plan to
the LPHFSA Plan of SpinCo or one of its Affiliates; and (iii) if SpinCo, Direct
Sale Purchaser or any of their respective Affiliates maintains a dependent care
flexible spending account (a “DCFSA Plan”), SpinCo, Direct Sale Purchaser and
the Company shall, or shall cause one of their respective Affiliates to, effect
an FSA Transfer of such U.S. Continuing Employee’s account balance (if any)
under the Company DCFSA Plan to the applicable DCFSA Plan of SpinCo or one of
its Affiliates.  For purposes of this Section 4.3 and subject to all applicable
rules as required by Applicable Law and SpinCo’s, Direct Sale Purchaser’s or
their respective Affiliates’ plans, an “FSA Transfer” involves (A) SpinCo,
Direct Sale Purchaser or one of their Affiliates (I) effectuating the election
of a U.S. Continuing Employee in effect under the applicable Company FSA Plans
immediately prior to the applicable Employment Commencement Date and (II)
assuming responsibility for administering and paying under the applicable plans
of the Tiger Group all eligible reimbursement claims of such U.S. Continuing
Employee incurred in the calendar year in which the applicable Employment
Commencement Date occurs that are submitted for payment on or after such
Employment Commencement Date, whether such claims arose before, on or after such
Employment Commencement Date and (B) as soon as practicable following the
applicable Employment Commencement Date, the Company shall (or shall cause any
of its Affiliates to) cause to be transferred to a Tiger Group Member in
connection with the actions taken pursuant to clauses (A) and (B) an amount in
cash equal to (1) the sum of all contributions to the applicable Company FSA
Plans made with respect to the calendar year in which such Employment
Commencement Date occurs by or on behalf of such U.S. Continuing Employee prior
to such Employment Commencement Date, reduced by (2) the sum of all claims
incurred by such U.S. Continuing Employee under the applicable Company FSA Plans
in the calendar year in which the applicable Employment Commencement Date occurs
that are submitted for payment prior to such Employment Commencement Date;
provided, however, that if the amount described in clause (2) above exceeds the
amount described in clause (1) above, SpinCo or Direct Sale Purchaser shall, or
shall cause a SpinCo Group Member or Direct Sale Transferred Subsidiary to,
reimburse the Company for such difference.

--------------------------------------------------------------------------------

ARTICLE V
U.S. TRANSFERRING ARRANGEMENTS


Section 5.1          As of the Distribution Effective Time, SpinCo or Direct
Sale Purchaser shall assume and discharge, or cause a SpinCo Group Member or
Direct Sale Transferred Subsidiary to assume or to continue sponsorship of, as
the case may be, each U.S. Transferring Arrangement or shall cause their
respective Affiliates to assume and discharge all obligations with respect to
the U.S. Transferring Arrangements.


Section 5.2          SpinCo and the Company shall, or shall cause their
respective Affiliates to, as the case may be, take any necessary actions to
cause, no later than immediately prior to the Distribution Effective Time, any
current or former employees of the Company and its Affiliates (other than the
Tiger Employees, Offer Employees and Former Tiger Employees) who are covered by
any U.S. Transferring Arrangement that is a cash bonus or cash incentive plan to
cease coverage under such U.S. Transferring Arrangement.


ARTICLE VI
NON-U.S. CONTINUING EMPLOYEES


Section 6.1          Terms and Conditions of Employment.  In the case of the
Non-U.S. Continuing Employees, SpinCo and Direct Sale Purchaser shall, and shall
cause one of their respective Affiliates to, in addition to meeting the
requirements of this Agreement, comply with any additional obligations or
standards required by Applicable Laws governing the terms and conditions of
their employment or severance of employment in connection with the transfer of
the Tiger Business or otherwise.


Section 6.2          Severance Indemnity.  In the event (i) the SpinCo Group,
Direct Sale Purchaser or any of their respective Affiliates do not provide
Non-U.S. Continuing Employees a mirror benefit plan that is identical to the
provisions that are in effect as of the Distribution Effective Time under each
Non-U.S. Company Plan covering Non-U.S. Continuing Employees, or (ii) the SpinCo
Group, Direct Sale Purchaser or any of their respective Affiliates amends or
otherwise modifies on or after the Merger Effective Time any such mirror benefit
plan, any Non-U.S. Transferring Arrangement in which any Non-U.S. Continuing
Employee was covered or eligible for coverage immediately prior to the
Distribution Effective Time, or other term or condition of employment applicable
to such Non-U.S. Continuing Employee immediately prior to the Distribution
Effective Time, in each case in a manner that results in any obligation,
contingent or otherwise, of the Company or its Affiliates to pay any severance,
termination indemnity, or other similar benefit (including such benefits
required under Applicable Law) to such person, such severance, termination
indemnity, or other similar benefits (and any additional Liability incurred by
the Company or any of its Affiliates in connection therewith) shall be treated
as SpinCo Liabilities subject to indemnification under the Separation Agreement.

--------------------------------------------------------------------------------



ARTICLE VII
NON-U.S. COMPANY PLANS


Section 7.1          In the case of a Non-U.S. Company Plan, the Company or its
Affiliates shall take any necessary actions to cause, as of their respective
applicable Employment Commencement Dates, all Non-U.S. Continuing Employees and
their eligible spouses, dependents and beneficiaries who are covered by any
Non-U.S. Company Plan to cease coverage under such Non-U.S. Company Plan.  With
respect to a Non-U.S. Company Plan that is a defined benefit or defined
contribution plan with assets set aside in a trust or other vehicle to fund the
plan, except as otherwise required by Applicable Law or this Agreement, the
Company and its Affiliates shall retain all Assets and Liabilities with respect
to such Non-U.S. Continuing Employees and their eligible dependents and
beneficiaries.


Section 7.2          In relation to the Pension Regulations 67 Years of
Stichting Company - Pensioenfonds (Company Pension Foundation), the SpinCo Group
or Direct Sale Purchaser will pay to the trustees of that plan such sum as the
trustees shall demand in respect of exit, indexation, recovery and exception
costs. Such payment will be made within 30 days of receipt of such demand. With
respect to any Non-U.S. Company Plan subject to the laws of the United Kingdom
of Great Britain and Northern Ireland, SpinCo Group or Direct Sale Purchaser
shall, or shall cause their respective Affiliates to, pay to the trustees of
each such plan all Liabilities payable under Section 75 of the Pensions Act 1995
(as modified by regulations under that Act, the Pensions Act 2004 and the
Occupational Pension Schemes (Employer Debt) Regulations 2005) related to any
Continuing Employee, Tiger Employee, Offer Employee or Former Tiger Employee. 
Any amounts paid by the SpinCo Group, Direct Sale Purchaser, or any other Tiger
Group Member pursuant to this Section 7.2 shall be treated as Excluded
Liabilities subject to indemnification under the Separation Agreement.


ARTICLE VIII
NON-U.S. TRANSFERRING ARRANGEMENTS


Section 8.1          As of the Distribution Effective Time, SpinCo or Direct
Sale Purchaser shall assume and discharge, or shall cause a SpinCo Group Member
or Direct Sale Transferred Subsidiary to assume or to continue sponsorship of,
as the case may be, each Non-U.S. Transferring Arrangement or shall cause their
respective Affiliates to assume and discharge all obligations with respect to
the Non-U.S. Transferring Arrangements.


Section 8.2          SpinCo and the Company shall, or shall cause their
respective Affiliates to, as the case may be, take any necessary actions to
cause, no later than immediately prior to the Distribution Effective Time, any
current or former employees of the Company and its Affiliates (other than the
Tiger Employees, Offer Employees and Former Tiger Employees) and their eligible
spouses, dependents and beneficiaries who are covered by any Non-U.S.
Transferring Arrangement to cease coverage under such Non-U.S. Transferring
Arrangement.

--------------------------------------------------------------------------------



ARTICLE IX
AUTOMATICALLY TRANSFERRING TIGER EMPLOYEES


Section 9.1          Without prejudice to SpinCo’s and Direct Sale Purchaser’s
obligations under this Agreement, the Regulations will apply to the transactions
contemplated by the Separation Agreement, including the Internal Reorganization,
in the jurisdictions subject to the Regulations.  The Parties confirm that it is
their intention that the contracts of employment of the Tiger Employees in such
jurisdictions (including any rights, powers, duties and Liabilities under or in
connection with their contracts) shall, to the extent required by the
Regulations, transfer by operation of Applicable Law to the SpinCo Group and
Direct Sale Purchaser with effect from such employee’s Employment Commencement
Date, and each such Tiger Employee shall be an Automatically Transferring Tiger
Employee for the purposes of this Agreement.


Section 9.2          If any contract of employment (including any rights,
powers, duties and Liabilities under or in connection with such contract) of any
person who should have been a Continuing Employee, was intended to be an
Automatically Transferring Tiger Employee and was listed on the Employee Census
(each, an “Intended Transferee”) is found or alleged to continue with the
Company or its Affiliates after the Closing Date, the Parties agree that: (a) a
SpinCo Group Member, Direct Sale Purchaser or one of their Affiliates shall
within fourteen (14) days of discovering such a finding or allegation make to
such Intended Transferee an offer in writing to employ him or her under a new
contract of employment to take effect upon the termination referred to below;
(b) such offer of employment will satisfy the obligations set out in Section 2.1
except as otherwise provided in this ARTICLE IX; and (c) upon that offer being
made by such SpinCo Group Member, Direct Sale Purchaser or Affiliate or on the
expiry of the fourteen (14)-day period from the date of discovery of such a
finding or allegation, the Company or its Affiliates will terminate the
employment of the Intended Transferee, and any Liabilities of any kind suffered
or incurred by the Company or its Affiliates as a direct or indirect result of
the employment or termination of employment of such Intended Transferee shall be
treated as SpinCo Liabilities subject to indemnification under the Separation
Agreement.


ARTICLE X
PENSION PLAN FUNDING


Section 10.1          Transferred Pension Plan Final PBO Amount.  For purposes
of this ARTICLE X, actuarial determinations shall be based upon actuarial
assumptions and methodologies used in preparing the most recent audited
financial statements of the Company as of the date of the determination
(“Company’s GAAP Assumptions”), with the exception that the discount rate used
in the Company’s GAAP Assumptions will be adjusted (in a manner consistent with
the discount rate calculated in the Company’s GAAP Assumptions) for the movement
in the underlying discount rate from the date that the Company’s GAAP
Assumptions were originally determined to the Distribution Effective Time.  The
Company shall cause a qualified actuary (“Company’s Actuary”) to provide a
report within forty-five (45) days following the Distribution Effective Time
setting forth a detailed calculation and breakdown of its determination of the
actuarial present value of the “projected benefit obligation” as defined in
Topic 715 in the FASB’s Accounting Standards Codification (the “PBO”) for each
Employee Plan that transfers to the Tiger Group, Parent or one of their
Affiliates pursuant to Applicable Law and Transferring Arrangement that, in each
case, is a defined benefit pension or termination indemnity plan (such Employee
Plans and Transferring Arrangements, the “Transferred Pension Plans”), as of the
Distribution Effective Time and any back-up information reasonably required by
Parent or its qualified actuary (“Parent’s Actuary”) to confirm the accuracy of
such determination. Unless Parent notifies the Company of an objection to the
determination by the Company’s Actuary of the PBO within forty-five (45) days
following the Company’s delivery of the determination by the Company’s Actuary,
such initial determinations of the PBO will become final and binding on the
Company, Parent and their respective Affiliates.  If Parent disputes the
accuracy of the determinations, Parent and Parent’s Actuary and the Company and
the Company’s Actuary shall cooperate to identify the basis for such
disagreement and act in good faith to resolve such dispute. If Parent and the
Company are able to reach agreement, then they will reduce such agreement to
writing and such agreement will become final and binding on the Company, Parent
and their respective Affiliates. To the extent that a dispute is unresolved
after a forty-five (45)-day period following identification of such dispute, the
determinations shall be verified by an independent third-party actuary selected
by the mutual agreement of the Company and Parent. The decision of such
third-party actuary shall be made within thirty (30) days after its engagement
and shall be final, binding and conclusive on the Company, Parent and their
respective Affiliates.  The Company and Parent shall share equally the costs of
such third-party actuary.  The PBO of the Transferred Pension Plans as finally
determined in accordance with this Section 10.1 shall be the “Final PBO Amount.”

--------------------------------------------------------------------------------



Section 10.2          Pension Transfer Amounts.  Within forty-five (45) days
following the Distribution Effective Time, with respect to any Transferred
Pension Plan that is funded immediately prior to the Distribution Effective
Time, the Company may cause the assets of the trusts or other funding vehicles
under such Transferred Pension Plan to be transferred to the corresponding
trusts or other funding vehicles of the Tiger Group in the form of cash (or, if
mutually agreed by the Company and Parent, in the form of cash equivalents,
marketable securities or insurance contracts (to the extent allowable under the
terms of such contracts and exclusively intended to cover plan benefits)).  The
amount of assets actually transferred to the trust or other funding vehicle of
the Tiger Group pursuant to this Section 10.2 with respect to each Transferred
Pension Plan is referred to as the “Pension Transfer Amount.”


Section 10.3          Reimbursement for Underfunding.  Notwithstanding anything
in this Agreement to the contrary, with respect to each Transferred Pension
Plan, in the event the Pension Transfer Amount is less than the Final PBO Amount
with respect to such plan, the Company will pay to Parent a cash amount equal to
such deficit within thirty (30) days after the determination of the Final PBO
Amount with respect to such plan.


ARTICLE XI


EMPLOYEE MATTERS FOLLOWING THE MERGER EFFECTIVE TIME


Section 11.1          Continuing Employees – Additional Employment Terms.  From
and after the Merger Effective Time, Parent shall, and shall cause the Tiger
Group and their respective Affiliates to, honor all obligations of the Tiger
Group under this Agreement.   In addition, if Parent or Parent’s Affiliate
(other than a Tiger Group Member) employs any Continuing Employee from or after
Merger Effective Time, Parent or such Affiliate shall comply with all
obligations of the Tiger Group under this Agreement with respect to Parent’s or
its Affiliate’s employment of such employee.

--------------------------------------------------------------------------------



Section 11.2          Non-U.S. Continuing Employees.


(a)          Terms and Conditions of Employment. In the case of the Non-U.S.
Continuing Employees, Parent shall, and shall cause each Tiger Group Member to,
in addition to meeting the requirements of this Section 11.2, comply with any
additional obligations or standards required by Applicable Laws governing the
terms and conditions of their employment or severance of employment in
connection with the Separation, the Direct Sale, the Distribution, the Merger or
otherwise.


(b)          Severance Indemnity.  In the event (i) Parent, SpinCo, Direct Sale
Purchaser or any of their respective Affiliates does not provide Non-U.S.
Continuing Employees a mirror benefit plan that is identical to the provisions
that are in effect as of the Merger Effective Time under each Non-U.S. Company
Plan covering Non-U.S. Continuing Employees, or (ii) Parent, SpinCo, Direct Sale
Purchaser or any of their respective Affiliates amends or otherwise modifies on
or after the Merger Effective Time any such mirror benefit plan, any Non-U.S.
Transferring Arrangements in which any Non-U.S. Continuing Employee was covered
or eligible for coverage immediately prior to the Distribution Effective Time,
or other term or condition of employment applicable to such Non-U.S. Continuing
Employee immediately prior to the Distribution Effective Time, in each case in a
manner that results in any obligation, contingent or otherwise, of the Company
or its Affiliates to pay any severance, termination indemnity, or other similar
benefit (including such benefits required under Applicable Law) to such person,
such severance, termination indemnity, or other similar benefits (and any
additional Liability incurred by the Company or any of its Affiliates in
connection therewith) shall be treated as SpinCo Liabilities under the
Separation Agreement.


Section 11.3          Cooperation and Assistance.


(a)          Mutual Cooperation by the Company and Parent.  From and after the
date of this Agreement and after the Merger Effective Time, the Company and
Parent shall, and each shall cause their respective Affiliates (including, in
the case of Parent, SpinCo and Direct Sale Purchaser) to, cooperate with the
other party and its Affiliates to facilitate the obligations of Parent, SpinCo,
Direct Sale Purchaser and their respective Affiliates under this Agreement,
including but not limited to (i) providing (to the extent permitted by
Applicable Law) such current information regarding Continuing Employees or
Former Tiger Employees on an ongoing basis as may be necessary to facilitate
determinations of eligibility for, and payments of benefits to, such employees
(and their spouses and dependents, as applicable) under the Parent Benefit
Plans, Transferring Arrangements or Company Plans, as applicable, and (ii)
giving such assistance as either party may reasonably require to comply with
Applicable Law and regulations governing the transfer of employment from the
Company or its Affiliates to SpinCo, Direct Sale Purchaser or their respective
Affiliates (including Parent).

--------------------------------------------------------------------------------



(b)          Consultation with Employee Representative Bodies.  The Parties
shall, and shall cause their respective Affiliates to, mutually cooperate in
undertaking all legally required provision of information to, or consultations,
discussions or negotiations with, employee representative bodies (including any
unions or works councils that represent any individuals who are intended to
become Continuing Employees covered by a Collective Bargaining Agreement) which
represent employees affected by the transactions contemplated by this Agreement,
the Separation Agreement and the Merger Agreement.


Section 11.4          Employee Data Protection.


(a)          Parent shall, and shall cause SpinCo, Direct Sale Purchaser and any
applicable Affiliate of Parent, SpinCo or Direct Sale Purchaser to, comply with
all Applicable Laws regarding the maintenance, use, sharing and processing of
Company Personal Data, including, but not limited to (i) compliance with any
applicable requirements to provide notice to, or obtain consent from, the data
subject for processing of Company Personal Data or the identification of such
other lawful basis for processing after the Merger Effective Time, and (ii)
taking any other steps necessary to comply with Applicable Laws in relation to
data protection, including but not limited to, the execution of any separate
agreements with the Company or its Affiliates to facilitate the lawful
processing of certain Company Personal Data (such agreements to be executed
before or after the Merger Effective Time, as necessary).


(b)          The Company shall, and shall cause its Affiliates to, comply with
all Applicable Laws regarding the maintenance, use, sharing and processing of
Company Personal Data, including, but not limited to (i) compliance with any
applicable requirements to provide notice to, or obtain consent from, the data
subject for processing of Company Personal Data or the identification of such
other lawful basis for processing before the Distribution Effective Time
(including with respect to transfer of Company Personal Data to Parent or any of
its Affiliates), and (ii) taking any other steps necessary to comply with
Applicable Laws in relation to data protection, including but not limited to,
the execution of any separate agreements with Parent, SpinCo or their respective
Affiliates to facilitate the lawful processing of certain Company Personal Data
(such agreements to be executed before or after the Merger Effective Time as
necessary, notwithstanding anything to the contrary above).


(c)          Parent shall, and shall cause SpinCo, Direct Sale Purchaser and all
applicable Affiliates of Parent, SpinCo and Direct Sale Purchaser to, share and
otherwise process Company Personal Data only as legally permitted.  Parent,
SpinCo, Direct Sale Purchaser and their respective Affiliates shall use
appropriate technical and organizational measures to ensure the security and
confidentiality of Company Personal Data in order to prevent, among other
things, accidental, unauthorized or unlawful destruction, damage, modification,
disclosure, access or loss.  Parent agrees that, before the Merger Effective
Time, neither it nor its Affiliates shall disclose any Company Personal Data to
third parties without the express written approval of the Company, unless
required by Applicable Law.  Parent, SpinCo, Direct Sale Purchaser and their
respective Affiliates shall promptly inform the Company of any breach of this
security and confidentiality undertaking, unless prohibited from doing so by
Applicable Law.


Section 11.5          Non-Solicitation by the Company.  During the twelve
(12)-month period following the Merger Effective Time, the Company shall not,
and shall cause its Subsidiaries not to, directly or indirectly, solicit or
induce or attempt to solicit or induce any Continuing Employee who was a member
of the Company’s executive band or higher immediately prior to the Distribution
Effective Time to leave the employ of Parent, SpinCo or their respective
Affiliates.

--------------------------------------------------------------------------------



Section 11.6          Non-Solicitation by Parent.  During the twelve (12)-month
period following the Merger Effective Time, Parent shall not, and shall cause
its Subsidiaries (including SpinCo, Direct Sale Purchaser and its Subsidiaries)
not to, directly or indirectly, induce or attempt to induce to leave the employ
of the Company or its Affiliates any person who at the time occupies, or at any
time during the preceding twelve (12) months occupied, a position: (i) assigned
to the executive band or higher and working on matters relating to SpinCo or any
other Tiger Group Member or the transactions contemplated by this Agreement, the
Ancillary Agreements and the Merger Agreement or (ii) in connection with the
provision of services to Parent, SpinCo, Direct Sale Purchaser or their
respective Affiliates pursuant to a transition services agreement, in each case,
whether or not such employee is a full-time or a temporary employee of the
Company or its Affiliates, and whether or not such employment is pursuant to a
written agreement.


Section 11.7          Exceptions to Non-Solicitation Restrictions.
Notwithstanding the limitations in Section 11.5 and Section 11.6 applicable to
the Restricted Employees, such limitations shall not prohibit the Company and
its Affiliates or Parent, SpinCo, Direct Sale Purchaser and their respective
Affiliates from: (i) soliciting any Restricted Employee whose employment has
been terminated, or who has been provided with formal notice of layoff, by
Parent, SpinCo, Direct Sale Purchaser or their respective Affiliates or the
Company or its Affiliates, as the case may be, (ii) placing public
advertisements or conducting any other form of general solicitation that is not
specifically targeted towards the Restricted Employees, or (iii) soliciting
specifically identified Restricted Employees with the prior written agreement of
the other Party.


ARTICLE XII
MISCELLANEOUS


Section 12.1          Impermissibility; Good Faith.  In the event that any
provision of this Agreement is not permissible under any Applicable Law or
practice, the Parties agree that they shall proceed in good faith under such
Applicable Law or practice to carry out to the fullest extent possible the
purposes of such provision.


Section 12.2          No Third Party Beneficiaries.  Notwithstanding the
provisions of this Agreement or any provision of the Separation Agreement or the
Merger Agreement, nothing in this Agreement (whether express or implied) is
intended to or shall (i) create any third party beneficiary or other rights in
any employee or former employee of the Company, Parent, the Tiger Group Member
or any of their respective Subsidiaries or Affiliates (including any beneficiary
or dependent thereof), or any other Person, (ii) amend any Employee Plan or any
other employee benefit plan, program, policy or arrangement, (iii) require any
Tiger Group Member, Parent, the Company or their respective Affiliates to
continue any employee benefit plan, program, policy or arrangement beyond the
time when it otherwise lawfully could be terminated or modified or (iv) provide
any Tiger Employee, Offer Employee, Continuing Employee or any other individual
with any rights to continued employment or in any way limit the ability of the
Company, Parent, any Tiger Group Member or any of their respective Affiliates to
terminate the employment of any individual at any time and for any reason.

--------------------------------------------------------------------------------

Section 12.3          Incorporation by Reference from Separation Agreement.  The
provisions of Article 7 of the Separation Agreement are incorporated by
reference into this Agreement mutatis mutandis.


[Signature Page Follows]

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.



 
GENERAL ELECTRIC COMPANY

 
By:
/s/ Michael Jones
   
Name:        
Michael Jones    
Title:          
Vice President, Business Development




 
TRANSPORTATION SYSTEMS HOLDINGS INC.
 
 
By:
/s/ Thomas LaFrance
   
Name:          
 Thomas LaFrance    
Title:          
 General Counsel & Secretary




 
WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION
 
 
By:
/s/ Raymond T. Betler
   
Name:         
  Raymond T. Betler    
Title:          
 President and Chief Executive Officer


 
WABTEC US RAIL, INC.
  
 
By:
/s/ Scott Wahlstrom
   
Name:          
 Scott Wahlstrom    
Title:          
 Vice President




--------------------------------------------------------------------------------

Annex A


Employee Agreements


All Tiger Benefit Plans that are designated as “Employment Contract Templates”
on Section 4.17(a) of the SpinCo Disclosure Schedule are incorporated by
reference herein.

--------------------------------------------------------------------------------

Annex B


Transferring Arrangements




1.
Transferred Pension Plans



All Tiger Benefit Plans designated as “Transferring Defined Benefit and
Termination Benefit Plans” on Section 4.17(a) of the SpinCo Disclosure Schedule
are incorporated by reference herein.




2.
Transferred Bonus Plans



All Tiger Benefit Plans designated as “Incentive Plans” on Section 4.17(a) of
the SpinCo Disclosure Schedule are incorporated by reference herein.





--------------------------------------------------------------------------------